  Case 13-84165      Doc 52       Filed 03/14/19 Entered 03/14/19 11:19:23           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: TIMOTHY S. DWORAK                     §       Case No. 13-84165
       LISA DWORAK                           §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 12/17/2013.

       2) The plan was confirmed on 06/13/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          07/10/2015.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 12/05/2017, 04/12/2018.

       5) The case was completed on 08/28/2018.

       6) Number of months from filing or conversion to last payment: 56.

       7) Number of months case was pending: 62.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $15,460.00.

       10) Amount of unsecured claims discharged without full payment: $22,414.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 13-84165      Doc 52       Filed 03/14/19 Entered 03/14/19 11:19:23      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 16,682.17
      Less amount refunded to debtor(s)                       $ 24.99
NET RECEIPTS                                                                   $ 16,657.18



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 2,775.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,140.09
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 3,915.09

Attorney fees paid and disclosed by debtor(s):              $ 1,225.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim    Principal    Interest
Name                                Class   Scheduled   Asserted    Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00   4,000.00    4,000.00    2,775.00        0.00
CARING FAMILY SC                    Uns        155.00        NA          NA         0.00        0.00
CENTEGRA HEALTH SYSTEM              Uns      2,048.00        NA          NA         0.00        0.00
CENTEGRA HOSPITAL -                 Uns        863.00        NA          NA         0.00        0.00
CENTEGRA PHYSICIAN CARE             Uns        662.00        NA          NA         0.00        0.00
CENTEGRA PRIMARY CARE               Uns        886.00        NA          NA         0.00        0.00
CERTIFIED SERVICES INC              Uns        370.00        NA          NA         0.00        0.00
CREDIT MANAGEMENT LP                Uns        138.00     138.79      138.79      138.79        0.00
CREDIT MANAGEMENT LP                Uns        430.00     430.12      430.12      430.12        0.00
CITY OF LAKE GENEVA                 Uns         23.00        NA          NA         0.00        0.00
RJM ACQUISITIONS LLC                Uns         93.00      93.24       93.24       93.24        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        127.00     127.91      127.91      127.91        0.00
COMENITY BANK / VCTRSSEC            Uns        285.00        NA          NA         0.00        0.00
CONLON % THOMPSON                   Uns      5,086.00   5,862.88    5,862.88    5,862.88        0.00
CREDITORS PROTECTION S              Uns        117.00        NA          NA         0.00        0.00
CRYSTAL LAKE DENTAL ASSOC           Uns        196.00        NA          NA         0.00        0.00
DEPENDON COLLECTION SE              Uns      2,580.00        NA          NA         0.00        0.00
PREMIER BANKCARD/CHARTER            Uns        428.00     427.62      427.62      427.62        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 13-84165      Doc 52       Filed 03/14/19 Entered 03/14/19 11:19:23   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
GEICO INDEMNITY COMPANY         Uns           292.00        NA         NA        0.00       0.00
GLOBAL ACCEPTANCE               Uns             0.00        NA         NA        0.00       0.00
HARRIS & HARRIS LTD             Uns           868.00        NA         NA        0.00       0.00
HARRIS & HARRIS LTD             Uns         1,494.00        NA         NA        0.00       0.00
HARRIS & HARRIS LTD             Uns           266.00        NA         NA        0.00       0.00
HARRIS & HARRIS LTD             Uns         2,807.00        NA         NA        0.00       0.00
ICE MOUNTAIN SPRING WATER       Uns           232.00        NA         NA        0.00       0.00
MBB                             Uns           275.00        NA         NA        0.00       0.00
MBB                             Uns            81.00        NA         NA        0.00       0.00
MERCY HEALTH SYSTEM             Uns            58.00        NA         NA        0.00       0.00
MERCY HEALTH SYSTEM             Uns         1,136.00        NA         NA        0.00       0.00
MRSI                            Uns         1,494.00        NA         NA        0.00       0.00
NCO FIN / 99                    Uns           476.00        NA         NA        0.00       0.00
NATIONAL CREDIT SYSTEMS INC Uns             1,694.00   1,694.93   1,694.93   1,694.93       0.00
PMG II                          Uns           636.00        NA         NA        0.00       0.00
ROSATI S PIZZA - HARVARD        Uns            75.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY Uns              1,225.00   1,225.00   1,225.00   1,225.00       0.00
SPRINT                          Uns         1,578.00        NA         NA        0.00       0.00
STATE COLLECTION SERV           Uns           240.00        NA         NA        0.00       0.00
STATE COLLECTION SERV           Uns            78.00        NA         NA        0.00       0.00
STATE COLLECTION SERV           Uns           184.00        NA         NA        0.00       0.00
STATE COLLECTION SERV           Uns           186.00        NA         NA        0.00       0.00
STATE COLLECTION SERV           Uns         1,591.00        NA         NA        0.00       0.00
STATE COLLECTION SERV           Uns           182.00        NA         NA        0.00       0.00
THE SWISS COLONY                Uns           129.00     129.19     129.19     129.19       0.00
ILLINOIS BELL TELEPHONE % AT&T Uns              0.00     141.25     141.25     141.25       0.00
RJM ACQUISITIONS LLC            Uns             0.00      83.03      83.03      83.03       0.00
JEFFERSON CAPITAL SYSTEMS LLC Uns               0.00   1,778.60   1,778.60   1,778.60       0.00
MIDNIGHT VELVET                 Uns             0.00     152.75     152.75     152.75       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     456.78     456.78     456.78       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-84165      Doc 52       Filed 03/14/19 Entered 03/14/19 11:19:23    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 12,742.09      $ 12,742.09               $ 0.00



Disbursements:

       Expenses of Administration               $ 3,915.09
       Disbursements to Creditors              $ 12,742.09

TOTAL DISBURSEMENTS:                                            $ 16,657.18




UST Form 101-13-FR-S (9/1/2009)
  Case 13-84165        Doc 52      Filed 03/14/19 Entered 03/14/19 11:19:23               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
